DISSENTING! OPINION.
The following dissenting opinion was delivered:
Eolkes, <7.
This is an action brought by the plaintiffs against the defendant to recover the value of a shipment of merchandise from Hew York city to Clarksville, Tenn.
The proof shows that the defendant company received the goods in Hew York, and executed therefor a bill of lading containing the marks on the package addressed to Clarksville, and embracing the following language :
*419“Ninety-six cents per 100 lbs., to be forwarded to Clarksville under the following conditions: It being expressly understood and agreed that, in consideration of issuing this through bill of lading, guaranteeing a through rate, the , Merchants’ Dispatch Transportation Company reserves the right to forward said goods by any railroad lines between point of shipment and destination. * * The Merchants’ Dispatch Transportation Company, or carriers over whose line the goods are transported, , shall only be responsible — ” * * * Then follows the several and usual — not to say invariable at thisday — clauses limiting the liability of the carrier, none of which it is necessary to notice except the following:
“It is further stipulated and agreed that, in case of any loss, detriment, or damage done to or sustained by any of the property herein receipted for during such transportation, whereby any legal liability or responsibility shall or may be incurred, that company alone shall be held answerable therefor in whose actual custody the same may be 'at the time of the happening thereof.”
The defendant company carried the goods safely and without delay to Louisville, Ry., the terminus of its own line, in its own cars, and there delivered same to the Louisville & Nashville Railroad, which was the most direct route to Clarksville, to be by the last named company carried to the point, of destination. ,
There is no proof showing how the goods were *420lost or destroyed. It merely appears that the particular package sued for was not delivered to the consignee at Clarksville. "While it is certain from the proof that the loss occurred on the Louisville & Nashville Hoad, it does not appear how such loss was brought about, whether .by fire, robbery, or otherwise, with or without negligence on the part of said Louisville & Nashville Railroad Co.
The record shows that there was ho kind of partnership arrangement between the defendant company and the Louisville & Nashville Railroad Co. The latter had no share or participation in the profits of the carriage from New York to Louisville, and the former no share or participation in the freight from Louisville to Clarksville. What is said about having to pay the succeeding lines, whatever they might charge is shown to have reference to the fact that the defendant had guaranteed the through freight, and that, so faj: as the shipper is concerned, the defendant would have to satisfy the freight charge of connecting lines.
Verdict and judgment for the plaintiff. Motion for new trial overruled, and appeal in error to this Court.
The error complained of is in the charge of the Court as given and for refusal to charge as requested.
Notwithstanding the bill of lading, the Trial Judge opened his charge to the jury by saying:
“It is admitted that the defendant received the goods in New York from the plaintiff’s agent; *421then I charge you it was its duty to deliver them to the plaintiffs at Clarksville. Nothing would excuse them except the act of C-od or the public enemy, and in this case it was not pretended there was such act of God or the public enemy.”
The statement of the law as there 'given, when taken in connection with the undisputed facts in the case, was well calculated to mislead the jury.
Continuing, the judge said:
“The defendant says it turned the case of goods over to the Louisville & Nashville Railroad Co. at Louisville, as its line terminates there; but, if it did so, the Louisville & Nashville Railroad Co., under the bill of lading or contract, was the agent of the defendant, and if the loss was the result of the negligence of that company or its servants or agents, then the defendant would be liable.”
This is clearly erroneous. Iiow it can be said or supposed that the Louisville & Nashville Railroad Co. were the agents of the defendant company does not appear. Certainly, under the proof in the record, if there was any relation of principal and agent between the defendant company and the Louisville & Nashville Railroad Co., the Louisville & Nashville Co. was the principal and the defendant company was its agent, authorized to make a contract binding it as to rate of freight, and to safely carry from the point of contact with defendant company to the point of destination. The railroad company was to carry on its own account and upon its own responsibility, for its *422own sole compensation; tbe defendant company-being authorized by its contract with the shipper to select the route beyond its terminus, but, when selected, the railroad became the carrier for the shipper, and not agent for the defendant company selecting it. -
But, before discussing this aspect of the case, let us see further into the charge. Continuing, the judge said:
“ The defendant relies upon the following stipulation in the bill of lading.” Here follows so much of the bill of lading relating to exemption for loss occurring beyond its line as we have already quoted. The judge adds: “That is in the bill of lading in finé print, and the defendant says that as the loss, if it occurred at all, occurred after it passed from its hands to the Louisville & Nashville Railroad, this clause relieves it from liability. Such a stipulation might be binding on the shipper or consignee if there was a contract to that effect signed or mutually assented to by both parties; but here there is no contract signed by the shipper or consignee. There is nothing but a bill of lading signed by the agent of the defendant. It is not a contract between the parties unless you find that there is evidence establishing that the plaintiffs agreed to that stipulation. Before this stipulation in the bill of lading would be binding on the plaintiffs, it would be necessary for the defendant to show that plaintiffs’ attention had been called to it, and that they expressly or *423impliedly assented to it. The fact that they accepted the hill of lading from the defendant, kept possession of it without objection, and introduced it in evidence, would not "be sufficient in my opinion.”
This is manifest error. Directly the contrary to this was held by this Court in Railroad v. Brumley, 5 Lea, 401, following other cases in this State. Indeed, no one undertakes to defend this part of the charge, it being contended that it becomes immaterial in view of what follows in the charge.
Ve are not prepared to admit that such manifest error could, in any event, be permitted to pass as immaterial. The portion of the charge which it is claimed renders the above error innocuous follows immediately upon what has just been quoted, and is this:
“But, whether that be so or not, in my opinion that stipulation is rendered void by the other stipulation which preceded it, to the effect that the defendant reserved the right to forward said goods by any railroad line between point of shipment and destination; for by that stipulation it made the forwarding carrier its agent, and the law, on grounds of public policy, could not allow it to stipulate exemption from liability for the consequences of the negligence of its agents, or their failure to do their duty.”
We have quoted thus at length so that the entire charge, in any manner relating to the bill of lading, might be seen, '
*424How the portion last quoted can be said to cure the former, we are at a loss to see, unless it he upon the idea that two' wrongs make a right, or the greater error swallows up the smaller; for, in my opinion, the error last quoted is greater than the former. Eor cases may be found in one or more of the other States to sanction the first proposition as to mutuality of contract being manifested by the signature of the shipper, but we know of no case and no principle of law that justifies the latter proposition.
It is too well settled now to admit of controversy that a carrier receiving freight for a point beyond its terminus may stipulate for exemption from liability for loss, however occurring, on another and distinct line, where the carriage to point of destination renders necessary- the employment of several lines, and where a reduced or a guaranteed through rate is the consideration for such stipulation. Railroad v. Brumley, 5 Lea, 401; Dillard Bros. & Coffin v. L. & N. R. R. Co., 2 Lea, 288; L. & N. R. R. v. Campbell & Richards, 7 Heis., 257; M. & C. R. R. v. Holloway, 9 Bax., 188. The last case, holding the doctrine as above stated, adjudges also that the burden of proof is on whichever road may be sued to show that the loss did not occur while on its road. "When this is shown, it is a complete defense. Ill. Cent. R. R. Co. v. Frankenberg, 54 Ill., 88; Evans. & C. R. R. v. Androscoggin Mill, 22 Wall., 594; Taylor *425v. Little Rock, Miss. River $ Texas R. R., 82 Ark., 393.
But it is said that while this is so as to one railroad company receiving freight to he shipped beyond its road, the rule does not apply to a dispatch company or an express company. To this we answer that upon principle there can he no such distinction. The rule, as announced, is one applied to common carriers; for as to a private carrier, he can make his own contract, and always could, just as freely as any'other private individual could make any contract not illegal.
The question originally was, Could a common carrier be allowed to stipulate for an exemption from the common law liability attaching to it as such; and, as we have seen, it has been answered in the affirmative. As a question of public policy it was viewed by the Courts, and the privilege accorded to make such stipulation. It has nothing to do with the question of negligence or fraud, but looks to having the loss, and consequent right of recovery, fall upon the particular road having charge of the freight at the time of the loss.
Row, who can say that a dispatch or express company is not a common carrier, and as such to be onerated with the same burdens, and to enjoy the same privileges, as other common carriers. Express companies are held to be common carriers in Owell v. Adams Express Co. by this Court, in an unreported case, but published in 1 Cent. L. J., 186, and cited approvingly by Judge Cooper in 2 *426Lea, 288. They are held as common carriers in Southern Express Co. v. Wormack, 1 Heis., 265.
Do not the considerations of public policy which lead to the permission of restricted liability as to railroads, apply with equal effect to dispatch and express companies? These considerations were forcibly expressed by this Court in the Dillard Bros, case: “ Courts must have regard for the great interest of commerce, upon which so much of our modern civilization depends.” And, as said by the Supreme Court of the United States, allowing such restricted liability to be contracted for “ enables the carrying interest to reduce its rate of compensation, thus proportionally relieving the transportation of produce and merchandise from some of the burdens with which it is loaded.”
But it is said the case of the Bank of Kentucky v. Adams Express Co., 93 U. S. 177, established a different rule for express companies.
In our opinion there is nothing in that case at war with the views we have expressed. The case did not present the question as to right to stipulate for a loss to fall upon some connecting line, but stipulated for exemption from loss by fire anywhere on any line. The learned Judge, on page 181 of the opinion, says the stipulation there considered “ extends to all loss by fire, no matter how occasioned, whether occurring, accidentally or caused by the culpable negligence of the carrier or its servants, and even to losses by fire caused by willful acts of the carriers themselves.”
*427Ro such case here. The case is decided upon the ground that the express company had contracted to carry all the way. The money lost by fire was in the actual custody and charge of the express messenger, the company’s chosen agent. It was never delivered to the railroad, the negligent destruction of whose bridge caused the burning, but ■ remained in the manual possession of the express company, who paid the railroad to carry for it, not for the shipper. It was a stipulation for exemption for its own negligence, not for exemption from the negligence .of another and different carrier, to whom it was authorized to deliver the goods for the common employer. On page 186 the Court say in that case:
“¥e do. not deny that a contract may be made that will put a common carrier on the same footing with a private carrier for hire, as respects his liability for loss caused by • the acts or omissions of others.”
This case does not decide that the express company, who is by contract authorized to deliver freight to another express company, or to a railroad, after the terminus of the express line is reached, may not stipulate for exemption from loss caused by such other express company or railroad.
"Well, then, if it be true that one railroad can make such contract for exemption when it has delivered to another railroad, why not one dispatch company have the same privilege ?
But it is said that the fact that the first ear-*428rier reserves tlie right to select, the succeeding carrier makes such succeeding carrier the former’s agent.
Where is the authority or the principle which justifies such contention ?
The first carrier had the right to select the second without any express reservation. The fact that the hill of lading called for a point heyond his terminus, and designated no second or intermediate line, carried with it, by necessary implication, the right on the part of such carrier to select the succeeding carrier, he being liable only for good faith and reasonable diligence in selecting a prudent, safe, and efficient succeeding carrier.
Now, the fact that the contracting carrier saw fit to avoid any question of liability, as for a deviation or otherwise, in the selection of such succeeding carrier, does not make the latter his agent any more than if he had selected such carrier without such stipulation.
A, as agent for B, may be empowered to select another agent for B without such other agent becoming A’s agent. Though designated by A under the power of attorney, he, when selected, is as much the agent of B as if B had selected him in person.
That an express company is accorded the privileges of a railroad company, or any other common carrier, with reference to its right to stipulate for limited liability under like circumstances, is shown by the opinion of this Court in Southern Express *429Co. v. Glenn & Sons, 16 Lea, 472, where it is held that such company may stipulate for exemption from liability for loss of money or goods intrusted to it for carriage, unless the claim therefor shall he made in writing within thirty days from the date of the contract.
Every consideration which is urged in the opinion of the majority of the Court as to the im-policy of allowing the transportation company to avail itself of the limited liability claimed in the contract at bar, applies with equal force. to the inexpediency of allowing the exemption in the 16th Lea case.
Rone of the cases cited in the opinion of the majority, t in my judgment, warrant the distinction sought to be made. The result reached is this: A railroad company, when it is the first and contracting company, will he allowed, for consideration of reduced or guaranteed through freight, to limit its liability to its own line where it has contracted for a point beyond. A dispatch, transportation, or fast freight company, though held to be in all respects as 'much of a common carriel’, will not, under identically the same circumstances, be allowed the same privilege where it reserves the right — that it and the railroad both had without such reservation — to select one of several competing lines that meet it at the terminus of its own lines.
To such a conclusion I cannot assent.
The very same considerations of public policy— the reduction of freights and the expedition of *430delivery — which, lead the courts to permit the limited liability in the one case would suggest the like privilege in the other. It has nothing to do with the impolicy of allowing carriers to contract for exemption from liability for the negligence of itself, or agents or employes. Such exemption is not to be allowed to either the railroad or the transportation company, and is not contended for nor involved in the case at bar; but the question is, Is there any difference between the right to make such a contract by a fast freight line and the same right in a railroad company ?
The only difference between the two is that the railroad company owns the track and the cars, while the freight companies own the cars only; both are held to be common carriers; both make identically the same form of contract with the shipper; both have to turn over goods to connecting lines when the terminus of their own ,is reached.
I must plead guilty to a total inability to discover the rule or the reason for any different measure of responsibility to be applied in the one case and not in the other. I can readily see where some confusion may appear to exist, growing out of the language used arguendo in some of the reported cases, where express companies have sought to claim exemption from the liability of common' carriers by assuming to be forwarders merely. "When such companies made this effort, the courts were prompt and emphatic in holding *431that neither express companies nor dispatch companies would be allowed to claim to be free from the same burdens that the law placed upon other common carriers. But when they were held to be a common carrier, and onerated with its burdens, they were given all its privileges under like circumstances.
I say under like circumstances; for, of course, when' an express company sends its messenger along, who retains possession and control of the package, it will not be heard to say that it is not a common carrier to the end of the journey simply because it uses the tracks or the cars of other companies. .
All the cases referred to in the majority opinion recognize the dispatch companies as common carriers in the fullest sense of the term, and make no such distinction as is established here. They recognize the right of such companies to make the same contracts and apply the same rules and principles in determining their liability — no more and no less — that is applied to ordinary railroad companies. Robinson Bros. & Gifford v. The Merchants’ Dispatch Transportation Co., 45 Iowa, 470; Stewart v. The Merchants’ Dispatch Transportation Co., 47 Iowa, 229; Bancroft v. Merchants’ Dispatch Transportation Company, 47 Iowa, 262Merchants’ Dispatch Transportation Co. v. Bolles, 80 Ill., 473; Merchants’ Dispatch Transportation Co. v. Leysor, 89 Ill., 43. In this case the goods were to be transported from Hew York to Alton, Ill., and it *432was conceded that this company could make the same stipulation that other common carriers make as to fire exemption, provided the contract was expressly agreed to by the shipper — applying to it the same rule that' is in force in that State with reference to railroad companies.
The authority cited for the distinction that is sought to he made here is based entirely upon express cas.es, where the messenger accompanied the goods. That such was the ease of The Bank of Kentucky v. Express Co., 93 U. S., has already been shown.
To the same effect exactly is the - case of Buckland and Another v. Adams Express Co., 97 Mass., 120, so extensively quoted in the opinion of the majority. There was a contract by the express company to carry from Springfield, Mass., to Vicksburg, Miss. Loss was occasioned by explosion on a Mississippi River steam-boat. The effort was to claim the restricted liability of a forwarder only, and, failing in this, to rely on a contract for limited liability as carrier made with a person assuming to be an agent of the consignee.
The points decided were:
First — That where an express company assumes entire possession and control of the goods to the point of destination, the liability is that of a common carrier to the end of the route, although it may style itself a forwarder only. .
Second — That the facts of the case do not show that, the consignee assented to any restriction on *433the liability of the express company as a common, carrier.
Bigelow, Ch. J., in delivering the opinion in that case expressly recognizes the right of such a carrier to stipulate for limited liability in proper cases. He says:
“If a person assumes to do the business of a common can’ier, he can, if he sees fit, confine it within such limits that it may be done under his personal care and supervision, or by agents whom he can select and control; but if he undertakes to extend it further, he must either restrict his liability by a special contract, or bear the responsibility which the law affixes to the species of contract into which he voluntarily enters.”
Again he says:
“ It is not a case where the agreement between the parties was that the merchandise was to be delivered over by the defendants to other carriers at an intermediate point, thence to be transported over an independent route to the point of destination,” etc.
Yet, this and the Bank of Kentucky case are made the basis for the conclusion reached by the majority of my brothers, supplemented by the case of Christenson v. American Express Co., 15 Minn., 270, which is identical with the other two, and *434in which, the Court emphasizes the fact that “a messenger in the employ of the defendants accompanied the goods as they are being transported, to take general charge of the same, and to deliver to its proper local agents.”
If these decisions rest not on the fact that the express companies assume and contract themselves to carry over the whole route, as shown by the use of their own messengers, who have and assert always a. personal custody of the goods, then the learned judges who have rendered the opinions have been singularly infelicitous in the use of language, as shown by the quotations which we have made.
The opinion of the majority assumes that the distinction between the right of a railroad company and of an express company (or dispatch company) to make such a contract as is adjudged invalid here, is to .be found in the fact — quoting from, the opinion — “that express companies and dispatch companies alike use the conveyances of others in the performance of their respective contracts;” and therefore it is that “the other carrier becomes the agent of the express company.” This manifestly cannot be the basis of the distinction, for the self-evident reason that a railroad company, issuing a through bill of lading to a point beyond its own terminus, “ uses the conveyances of others in the performance of its contract.” If this fact is to make “ the other carrier the agent ” of the first in the one case, it would produce the same *435result in the other. Surely a distinction that is not based upon a difference can hardly commend itself as a good distinction.
We assert again that a reading of the cases will show that the pivotal point of the decisions referred to is the personal custody of the goods by the express messengers.
Believing that it is of great public concern that a contract for limited liability beyond the line of the first carrier, where there is a through freight guaranteed, should be permitted, where shippers see fit voluntarily to mate such contracts, and being unable to see any reason why the same privilege should not be accorded the fast freight lines, which were born of the necessities of commerce and rapid transit, I am constrained to dissent from the opinion of my brethren.
Such companies are used to a very large extent in the commerce of the country, and are esteemed of such great value to the merchants engaged in such lines of business as require cheap, quick, and safe delivery of goods, that I regard the result of the conclusion reached by the majority as calculated to hamper the enterprise and business of the merchants of this State, placing them at a disadvantage with the merchants of other States.
To attempt to protect is not unfrequently to cripple. The class who contract with these fast freight companies are generally able to protect themselves; and if they need protection from any *436supposed improvidence iu arranging for transportation, they certainly need it more with reference to the railroads of the country than with these fast freight lines. And the same rule should be applied to railroads; but so long as railroads are allowed to make such contracts, I will insist that these freight lines should enjoy the same privilege.
That they are entitled to be put on the same footing with railroads with reference to their contracts as common carriers, see Insurance Co. v. Railroad co., 104 U. S., 146, where the Erie & Pacific Dispatch contracted for shipment of goods from St. Louis, Mo., to London, Eng., its bill of lading containing the same stipulation, in so many words, as is in the bill of lading in case at bar, as to loss being placed only on the company in whose actual custody the goods were at the time of the loss. The question ' decided was, that the first railroad company was not liable for loss by fire in warehouse of a subsequent connecting line. But it was not placed on the bill of lading, as the Court found other grounds upon which to rest its decision; and there is nothing adjudged in this case that is in point with the case at bar. But I refer to it merely to show that the Erie & Pacific Dispatch Co. was treated throughout as entitled to all the privileges of a special contract that are given railroad companies, including the right to select the intervening carriers, the Court, on pages 154-5, saying:
*437“ If the hill of lading constituted the contract of transportation, and' the defendant is to be regarded as one of the connections of the dispatch company, then manifestly the law would be for the defendant; for the bills of lading expressly limit responsibility for loss to that carrier in whose actual custody the cotton might he when lost or destroyed.”
Analogous cases might he multiplied, hut it seems needless to pursue the subject further.
In my opinion the judgment in this case should be reversed, and cause remanded for new trial.